TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                              JUDGMENT RENDERED JULY 24, 2013



                                         NO. 03-11-00335-CV


                                   John H. Thomas, M.D., Appellant

                                                    v.

          Graham Mortgage Corporation and Chris Norris, Substitute Trustee, Appellee




               APPEAL FROM 33RD DISTRICT COURT OF BURNET COUNTY
                  BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
                AFFIRMED IN PART, REVERSED AND REMANDED IN PART
               ON MOTION FOR REHEARING—OPINION BY JUSTICE FIELD




THIS CAUSE came on to be heard on the record of the court below, and the same being considered,

because it is the opinion of this Court that there was no error in the trial court’s judgment EXCEPT for

the portions of the trial court’s judgment with respect to the Bank’s claims for a deficiency judgment

and for attorney’s fees: IT IS THEREFORE considered, adjudged and ordered that the opinion and

judgment dated April 4, 2013, are withdrawn, and this opinion and judgment are substituted in their

places; and that the portions of the trial court’s judgment with respect to the Bank’s claims for a

deficiency judgment and for attorney’s fees are reversed, and that those portions of the cause are

remanded for further proceedings. However, we affirm the remainder of the trial court’s summary

judgment. It is FURTHER ordered that each party shall pay the costs of the appeal incurred by that

party, both in this Court and the court below; and that this decision be certified below for observance.
2